Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1-10 submitted on 4/24/2022 are pending for examination.  
Claims 1-2, 10 are withdrawn. Claims 3-9 are for examination.
Claim Rejection - 35 U.S.C 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."
	 Claims 3-9 are rejected under 35 U.S.C. 103(a) as being unpatentable by   Daniel Tillett et al. ( Chem & Biol 2000, 7, pp 753-764 in view of  Glowacka et al. Acta biochem Pol. 2011, 58, pp 321-333) and McEwen et al ( Appld Environ Microbiol 2013, 79(5) pp 1668-1675).

Tillett et al.  disclosed  MCY gene cluster comprising  10 genes ( McyA-C, McyD-J and biosynthetic pathway for the production of microcystin  algae, also disclose      gene expression   plasmid and vector. Tillett et al.   did not disclosed said  gene in Synechococcus elongatus PCC 7942.  

 It is well known in the prior arts ( Glowacka et al. Acta biochem Pol. 2011, 58, pp 321-333) and McEwen et al ( Appld Environ Microbiol 2013, 79(5) pp 1668-1675))  advantages of  Synechococcus algae cell  for expression microcystin. Glowacka et al. disclosed Synechococcus algae containing Mcy and production of microcystin ( see abstract)
McEwen disclosed  Engineering Synechococcus elongatus PCC 7942 for Continuous Growth under Diurnal Conditions and also teach expression  using  genes via  plasmid and vectors. Engineering Synechococcus elongatus PCC 7942 grow photochemically.
Accordingly, it would have been obvious to one of ordinary skill in the art  at the time of instant application is filed to combine Daniel Tillett et al. ( Chem & Biol 2000, 7, pp 753-764 in view of  Glowacka et al. Acta biochem Pol. 2011, 58, pp 321-333) and McEwen et al ( Appld Environ Microbiol 2013, 79(5) pp 1668-1675)  express  Mcy gene cluster ( taught by Tillett ) in to Synechococcus elongatus PCC 7942 ( as taught by McEwen) obtain efficiently microcystin. 
Conclusion

Claims 3-9  are rejected. No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652